Citation Nr: 0816837	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from April 1958 until February 
1960.  He died in January 2005.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Newark, New Jersey.

In January 2008, a hearing was held before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.

Additionally, at the above mentioned hearing the appellant 
indicated that she intended to file a claim of entitlement to 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318.  It appears that this claim 
has not yet been adjudicated and is referred to the RO for 
appropriate action.     

Further, the Board notes that at the time of the veteran's 
death, he had perfected an appeal for an increased rating for 
his service-connected back disorder.  The appellant has not 
raised this issue as part of her claims and therefore, it is 
not for consideration.  




FINDINGS OF FACT

1.  The veteran died in January 2005.  The cause of death is 
listed as metastatic cancer of the pancreas.

2.  At the time of the veteran's death, service connection 
had been established for degenerative disc disease with 
herniated disc at L4-L5, evaluated as 40 percent disabling 
from March 31, 2001, and major depression, evaluated as 50 
percent from May 7, 2002.

3.  The metastasized cancer of the pancreas that resulted in 
the veteran's death had its onset long after service and is 
unrelated to the veteran's military service or any incident 
thereof.

4.  The veteran's service-connected disabilities did not 
cause his death or contribute materially or substantially to 
the cause of death.

5.  The evidence on file at the time of the veteran's death 
established that he was permanently and totally disabled as a 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disability or disease did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312 (2007). 

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2007).

3.  The criteria for a TDIU for accrued benefits purposes 
have been met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 3.1000, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death 

To establish service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  The evidence must show that a service-connected 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  

The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 
7 Vet. App. 36, 39 (1994).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events; 
however, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

First, the Board will consider the question of whether the 
condition which caused the veteran's death, identified as 
metastatic cancer of the pancreas, was incurred in or 
aggravated by military service.  

The service medical records are void of findings, complaints, 
symptoms, or diagnoses that can be attributable to metastatic 
cancer of the pancreas.  Through testimony presented at the 
hearing, the appellant clarified that she is not alleging 
that the veteran's cause of death is related to service.  

Moreover, the post-service medical evidence does not indicate 
any findings of treatment for metastatic cancer of the 
pancreas for many years after service.  Further, nothing in 
the post-service treatment records indicates an earlier 
diagnosis of metastasized cancer of the pancreas that would 
put its onset in service nor does the record relate the cause 
of the veteran's death, metastatic cancer of the pancreas, to 
service.  Therefore, the evidence does not show that the 
conditions causing death were related to service.  

Next, the Board will consider whether the veteran's already 
service-connected degenerative disc disease with herniated 
disc at L4-L5 or major depression caused or contributed 
substantially or materially to cause death.  In finding that 
it did not, the Board places significant probative value on 
the absence of a medical relationship between his service-
connected disabilities and the cause of his death.  

Furthermore, at her personal hearing, the appellant confirmed 
that she is not asserting the veteran's service connected 
disabilities related to his death.  Moreover, there is no 
competent evidence suggesting a link between degenerative 
disc disease or major depression and metastasized cancer of 
the pancreas.  For those reasons, the record does not support 
a finding that the veteran's service-connected disabilities 
were related to his ultimate demise.

Accrued Benefits

Governing law and regulations provide that, upon death of a 
veteran, periodic monetary benefits to which he was entitled 
on the basis of evidence in the file at the date of death 
(accrued benefits) and due and unpaid for a period of not 
more than two years prior to death, may be paid to certain 
parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
Application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).  

An accrued benefits claim is derivative in nature.  In Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal 
Circuit concluded that for a surviving spouse to be entitled 
to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit notes that this conclusion comported with its 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at the time of death, the surviving spouse has 
no claim upon which to derive his or her own application.  
Id. at 1300.  

In accrued benefits claims, the evidence for consideration 
must have been constructively in the veteran's file at the 
time of his death.  38 C.F.R. § 3.1000.  In the present case, 
a TDIU claim was pending at the time of the veteran's death 
in January 2005.  Moreover, a communication received in 
February 2005 is fairly interpreted as a claim of entitlement 
to accrued benefits, specifically a TDIU claim.  As such, the 
timing requirements set forth under 38 U.S.C.A. § 5121(c) 
have been satisfied.

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.40(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

A claim for total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100 percent, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating code does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

At the time of the veteran's death, service connection was in 
effect for degenerative disc disease with herniated disc at 
L4-L5, rated at 40 percent and major depression, rated at 50 
percent.  Based on these disabilities, the veteran met the 
schedular requirements for a TDIU, as he has one disability 
ratable at 40 percent or more, and the combined rating was 70 
percent or more.  38 C.F.R. §§ 4.16(a), 4.25.

There is no doubt that the veteran's employment during the 
last 15 years of his life was limited.  In connection with 
his claim for a TDIU, he reported that he last worked full 
time in 1989 as a truck driver.  Additionally, at the hearing 
the appellant testified that the veteran retired early in 
1989 as a result of his back.  

The medical evidence includes the report of VA examination in 
January 2003 found that the veteran was able to flex his 
lumbar spine 80 degrees, extension was to 25 degrees, left 
lateral flexion to 36 degrees, right lateral flexion to 40 
degrees, left rotation to 30 degrees, and right rotation was 
to 20 degrees.  He had pain at the end stage of all movements 
and spasm was noted.  He also indicated that he has flare ups 
and is limited to walking without assistive devices for 15 
minutes.  Additionally, VA treatment records show continued 
complaints and treatment for chronic back pain, including 
physical therapy and pain medication.  

Moreover, private treatment records from Dr. B. from 2002 to 
2003 continuously describe the veteran's back condition as 
debilitating, which required chiropractic care indefinitely.  
Dr. B. also indicated in correspondence dated May 2003 that 
the veteran's range of motion of his lower back was quite 
notable and measured impairment.

Significantly, in correspondence dated November 2004, the 
veteran's private physician, Dr. M. identified that veteran's 
lower back was severely limiting his activities of daily 
living.  After describing his back condition, Dr. M. further 
went on to conclude that he did not believe the veteran was 
capable of any gainful employment.  

In light of the veteran's occupational background, his 
significant back impairment, and with resolution of 
reasonable doubt in the appellant's favor, the Board 
concludes that the evidence on file at the time of the 
veteran's death establishes that he was unemployable due to 
his service-connected disabilities.   

With respect to all the claims on appeal, the Board has 
considered the appellant's statements and testimony.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The appellant is competent to testify as to any observations 
she made about the veteran or even statements that the 
veteran may have told her.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  As lay person, however, she is not 
competent to offer opinions on medical diagnosis or 
causation, including the causation of the veteran's death or 
the etiology of metastatic cancer of the pancreas.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 
Vet. App. 482 (1992).  

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for TDIU,  the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2005 and March 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letters informed her 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.  
She was also asked to submit evidence and/or information in 
her possession to the RO.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this these claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the appellant with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination or opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a appellant's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the appellant's claims, the Board finds that 
a remand for a VA medical opinion is not in order.  There is 
no competent evidence that the veteran's cause of death, 
metastatic cancer of the pancreas, may be associated with 
military service, nor does the appellant make such 
allegations.  

Moreover, given the absence of in-service evidence of 
manifestations of metastatic cancer of the pancreas, no 
evidence of the disorder for many years after separation, and 
no competent evidence of a nexus between service and the 
veteran's cause of death, a remand for a VA opinion would 
unduly delay resolution.  Additionally, the Board finds that 
the medical evidence of record is sufficient to make a 
decision on the claim.

The Board finds that all necessary development has been 
accomplished, and appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
records, service medical records, and records from the Social 
Security Administration.  The appellant submitted private 
treatment records, an internet article, statements in support 
of her claim, and was provided an opportunity to set forth 
her contentions during the hearing before the undersigned 
Veterans Law Judge.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

Service connection for the cause of the veteran's death is 
denied

Entitlement to a TDIU, for accrued benefits purposes, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


